Citation Nr: 1707462	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nasal obstruction.

2.  Entitlement to service connection for nasal obstruction, to include as secondary to the service-connected right temporomandibular joint injury.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected patellofemoral chondromalacia of the right knee, service-connected bilateral shoulder rotator cuff status post repair, service-connected right temporomandibular joint injury, and/or nasal obstruction.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1977, from April 1978 to April 1982, from September 1983 to January 1985, and from August 1986 to February 1990.  The Veteran also completed subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In June 2015, the Veteran was afforded her requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in an August 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, in an October 2016 statement, the Veteran's representative waived initial AOJ consideration of this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU) was raised by an October 2016 claim that has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and refers it for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied service connection for nasal obstruction; the Veteran did not appeal the decision.

2.  Evidence pertaining to the Veteran's nasal obstruction submitted subsequent to the July 2003 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  Medical evidence correlates the Veteran's current nasal obstruction (diagnosed as sinusitis) to her active military service.

4.  Medical evidence correlates the Veteran's current sleep apnea to nasal obstruction.


CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision that denied service connection for nasal obstruction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for nasal obstruction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for nasal obstruction (currently diagnosed as sinusitis) is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2016).

4.  Service connection for sleep apnea, as secondary to service-connected nasal obstruction/sinusitis is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

I.  New and Material Evidence Claim

The Veteran seeks to reopen her previously denied claim of entitlement to service connection for nasal obstruction.  Although the RO determined in the January 2014 rating decision that new and material evidence had been submitted to reopen the claim, the RO's decision is not binding on the Board.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In a July 2003 rating decision, the RO denied service connection for nasal obstruction.  The Veteran was advised of her appellate rights in a letter dated that same month.  She was informed that the records did not show that her nasal obstruction was related to the service-connected right temporomandibular joint injury and did not show that the nasal obstruction occurred during her active military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision and the decision does not become final.  38 C.F.R. § 3.156(b).  Here, within the one year period of this decision, the following evidence was added to the claims file:  lay statements and VA treatment records.  However, this evidence is not material because the lay statements do not refer to the nasal obstruction and VA treatment records do not address the missing nexus element of the claim.  Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011).

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review the evidence received since the last final decision - here the July 2003 rating decision - in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2013, the Veteran filed a claim to reopen her previously denied claim for service connection for nasal obstruction.  The following pieces of evidence have been added to the record since the July 2003 denial:  private medical records, copies of previously submitted service treatment records (STRs) and Reserves treatment records, Social Security Administration (SSA) disability benefits records, VA treatment records, private medical opinions, VA examinations, a Disability Benefits Questionnaires (DBQs), Web articles submitted by the Veteran, a Board hearing transcript, and lay statements from the Veteran, her representative, and a fellow solider (F.S.).  With the exception of the STRs and Reserves copies, this evidence is new because it was not previously of record.  

The September 2013 lay statement from F.S., a July 2013 DBQ, and a June 2015 private medical opinion are also material to the claim.  Specifically:  F.S.'s statement corroborates the Veteran's lay statements that she received an elbow to the face, resulting in a broken nose, during an in-service basketball game; the July 2013 DBQ filled out by the Veteran's private physician documents a deviated nasal septum in 1981 and 1986 (during active military service) and that she has experienced three to four sinus infections per year for thirty years; and the June 2015 private medical opinion indicates the Veteran incurred a nasal fracture while on active duty and has nasal problems from that trauma.  Further, the private physician opined that the Veteran's nasal obstruction and associated sinusitis have been ongoing since her service time.  Thus, this evidence bears directly and substantially upon the specific matter under consideration - namely, a nexus between the Veteran's current disorder and her active military service.  As such, presuming its credibility, the evidence received since the July 2003 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to the reopening of the claim of service connection for nasal obstruction.

II.  Service Connection Claims

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Nasal Obstruction

The Veteran seeks service connection for a nasal obstruction, to include as secondary to the service-connected right temporomandibular joint injury.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  A May 2013 VA Medical Center (VAMC) treatment record diagnosed the Veteran with recurrent sinusitis.  Thus, the Veteran has satisfied the first element of service connection.

Regarding an in-service incurrence, some of the Veteran's STRs have been destroyed.  In an April 2013 Formal Finding of Unavailability, the AOJ determined that the Veteran's STRs from July 1977 to November 1977 and from April 1978 to September 1983 could not be located, despite several attempts by the AOJ to obtain these records.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for a veteran to have some other evidence of a link between the current disorder and his or her active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The Veteran's primary contention is that she broke her nose two times during her active military service, which led to a deviated nasal septum, a septoplasty, and eventually her current sinusitis.  See June 2015 Board hearing transcript, pp. 5-8.  The Veteran testified that she also broke her jaw during service, at the same time as a nasal fracture, and a corrective surgery - repairing a broken jaw secondary an in-service sports injury - is documented in the STRs.  See May 1984 in-service surgery and January 1990 Report of Medical History.  The 1984 jaw surgery was the basis for the Veteran's grant of service connection for her right temporomandibular joint injury.  Although no broken noses are documented in her STRs, a portion of her STRs are unavailable and she has provided a September 2013 lay statement from a fellow solider, F.S., corroborating her lay statements regarding the injury.  Specifically, F.S. stated that he remembers the Veteran receiving an elbow to the face, resulting in a broken nose, during an in-service basketball game.  

The Veteran's available STRs also support the Veteran's contentions of nasal problems following the in-service broken noses.  Specifically, they document a clogged nose and hay fever in July 1986, hay fever and sinus problems in November 1987, nasal congestion and sinus pressure in December 1987, and a runny nose in May 1989.  The Veteran's military separation Report of Medical History dated in February 1990 documents sinusitis.  The Veteran's active military service ended in February 1990.

Post-service, the Veteran's available records from her reserve service document hay fever and ear, nose, and throat (ENT) problems in August 1992 and sinusitis in February 1998.  Further, a June 1997 treatment record from her reserve service reflects that the Veteran reported being hit in the face two times previously and two in-service broken noses.  A March 1999 VAMC treatment record also documents yearly sinus infections and a May 2003 VAMC treatment record documents the Veteran's septoplasty.  In an April 2013 VAMC treatment record, the Veteran reported that she had broken her nose several times previously.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are positive.  Specifically, the July 2013 DBQ filled out by the Veteran's private physician corroborates the Veteran's history of deviated nasal septum and decades of recurrent sinus infections.  The DBQ also notes that the Veteran underwent a septoplasty to help improve nasal breathing.  The June 2015 private medical opinion reflects that the physician reviewed the Veteran's record as well as medical literature, determined her current nasal symptoms are consistent with, and likely the result of, her reported in-service nasal traumas and recurrent sinusitis.  The physician cited to the medical literature to support the opinion sinusitis caused obstructed breathing.  

As the evidence of record, at a minimum, gives rise to reasonable doubt on the matter, the Board is satisfied that the criteria for entitlement to service connection for a nasal obstruction (currently diagnosed as sinusitis and rhinitis) have been met.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102.

C.  Sleep Apnea

The Veteran seeks service connection for sleep apnea, to include as secondary to the service-connected right temporomandibular joint injury and/or as secondary to her weight gain from her service-connected patellofemoral chondromalacia of the right knee with limitation of motion and history of pain, the service-connected left shoulder rotator cuff tear status post arthroscopic repair, and the service-connected status post rotator cuff repair of the right shoulder.

A July 2013 DBQ filled out by the Veteran's private physician and an October 2014 private treatment record document the Veteran's current diagnosis of sleep apnea and, as a result of this decision, she is also now service-connected for nasal obstruction (diagnosed as sinusitis).  Service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Here, there are positive and negative medical opinions of record.  Although the Board is not free to substitute its own judgment for as such a medical expert (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Regarding the positive evidence of record, the Veteran submitted two medical opinions from two private dentists dated in February 2015.  Both medical opinions were based on physical examinations of the Veteran.  The first medical opinion from J.B., D.M.D., outlined the Veteran's medical history of two in-service broken noses and her in-service jaw injury.  J.B. then opined that the Veteran's previous medical history was a contributing factor to her current medical problems as they relate to obstructive sleep apnea.  The second medical opinion from T.J., D.D.S., summarized the Veteran's verbal review of her medical history to include a broken jaw and nose during active duty as well as her sleep study and prescription CPAP therapy in 2000.  T.J. then opined that the right temporomandibular joint injury dysfunction and obstructive sleep apnea were likely caused, or at least exacerbated, by the trauma to the Veteran's jaw and nose.

Additionally, a private physician submitted a medical opinion in June 2015, which was based upon a review of the Veteran's claims file and medical literature.  The private physician opined that temporomandibular joint injury (TMJ) causes or is connected to sleep apnea and stated that the Veteran had obstructive sleep apnea from a deviated nasal septum and credible TMJ syndrome.  The physician also noted that nasal fracture and residual problems can cause obstructive sleep apnea individually or cumulatively with TMJ.  

In regard to negative medical opinion evidence, a September 2013 VA examiner conducted a review of the claims file and a physical examination of the Veteran and provided an opinion that the Veteran's currently diagnosed sleep apnea was less than 50 percent probability due to her service-connected right temporomandibular joint injury.  The examiner reasoned that, after evaluating the Veteran's occlusion, there was no discrepancy in her current class I occlusion to indicating that such accident changed her jaw relationship or airway.  The examiner also stated that the fact that the Veteran's right temporomandibular joint injury limits her ability to use a mandibular advancement device does not mean her sleep apnea is caused by her right temporomandibular joint injury, nor does her right temporomandibular joint injury limit her ability to use the gold standard in sleep apnea treatment (CPAP).  However, the examiner did not provide a medical opinion regarding a possible causal relationship between nasal obstruction/sinusitis and the service-connected right temporomandibular joint injury.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  When considering the Veteran's lay statements regarding the etiology of her current sleep apnea, the two medical dental opinions, and the 2015 private medical opinion, the Board finds that the evidence is at least in equipoise.  Service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for nasal obstruction is reopened.

The claim of entitlement to service connection for nasal obstruction, diagnosed as sinusitis, is granted.

The claim of entitlement to service connection for sleep apnea, to include as secondary service-connected nasal obstruction/sinusitis, is granted.


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


